BARBER, Acting Associate Justice.
This was a companion case to No. 3759, Washington, Baltimore & Annapolis Electric Railroad Co., Appellant, v. William A. Waller, 289 Fed. 598, in which opinion is-concurrently filed.
The case comes here in the same manner as that, the relevant facts and the issues are the same, and the plaintiff below here was with the plaintiff below there on the trip from Annapolis, each testifying at the trial for the other in the court below. The cases were argued together in this court. The opinion in the companion case may be referred to.
The judgment of the court below is affirmed, with costs.